Opinion by
Mr. Justice Moschzisker,
This is another appeal growing out of the accident described in the opinion this day filed in the case of Geh*512ringer v. Lehigh County, ante, p. 497. We there determined the controlling principles of law, and it would serve no useful purpose to enlarge upon them here. It is sufficient to say that we have looked into and considered all of the defendant’s fifteen specifications and find no reversible error upon the record. The only assignment to which it is necessary to refer particularly is the thirteenth, containing this excerpt from the charge: ‘' The question is whether on this day this truck was such an automobile as was usual considering its weight and character, or whether it was unusual, and then if you find it was unusual you can consider the case in the further aspects as I have presented them to you.” The last use of the word “unusual,” was probably intended for “usual.” However, it is plain that the appellant did not suffer any harm therefrom, for, both before and after, the trial judge repeatedly told the jury that the county could not be held liable unless “this auto was usual and ordinary,” unless “the load that was carried .... was a common and ordinary load,” and, finally, “if you find that the auto was not of an extraordinary character but was of the ordinary and usual character .... then you say was the bridge insufficient.”
The assignments are all overruled and the judgment is affirmed.